               Case 3:21-cv-05242-MJP Document 15 Filed 08/10/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          BRENDA M JOHNSON,                                 CASE NO. C21-5242 MJP

11                                  Plaintiff,                ORDER DENYING MOTION TO
                                                              RECUSE
12                  v.

13          UNITED STATES, et al.,

14                                  Defendants.

15

16          This matter comes before the Court on Plaintiff’s Motion to Recuse. (Dkt. No. 14.)

17   Having reviewed the Motion and the relevant record, the Court DENIES the Motion.

18          “[I]n the absence of a legitimate reason to recuse himself, ‘a judge should participate in

19   cases assigned.’” United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (quoting Maier v.

20   Orr, 758 F.2d 1578, 1583 (Fed. Cir. 1985)). But “a judge may not sit in cases in which his

21   ‘impartiality might reasonably be questioned.’” Id. (quoting 28 U.S.C. § 455(a)). “If it is a close

22   case, the balance tips in favor of recusal.” Id.

23

24


     ORDER DENYING MOTION TO RECUSE - 1
                Case 3:21-cv-05242-MJP Document 15 Filed 08/10/21 Page 2 of 2




 1          Plaintiff’s Motion identifies two grounds for recusal under 28 U.S.C. § 455(b): (1)

 2   recusal because of a “personal bias or prejudice concerning a party, or personal knowledge of

 3   disputed evidentiary facts concerning the proceeding,” and (2) “Where [the judge] has served in

 4   governmental employment and in such capacity participated as counsel, adviser or material

 5   witness concerning the proceeding or expressed an opinion concerning the merits of the

 6   particular case in controversy.” 28 U.S.C. § 455(b)(1), (b)(3).

 7          The Court is not convinced the recusal is appropriate. First, Plaintiff seeks recusal given

 8   the Court’s knowledge of another matter filed by Plaintiff. (See Mot. at 1 (citing Johnson v.

 9   Electronic Transaction Consultants LLC, C20-5857 MJP).) The Court is aware of that matter and

10   notes that it dismissed that action for failure to prosecute. (See Johnson, C20-5857 MJP, Dkt.

11   No. 14.) But the Court finds no basis to conclude that it has any “personal knowledge” of the

12   facts presented in the present case by its mere oversight of Plaintiff’s prior case. Second, Plaintiff

13   appears to seek recusal on the theory that the undersigned was a lawyer of the public agency she

14   has sued. (See Mot. at 1.) This is factually incorrect, and no evidence has been submitted to

15   sustain this claim. The Court therefore DENIES the Motion to Recuse.

16          In accordance with the Local Rules, this matter is referred to U.S. Chief District Judge

17   Ricardo S. Martinez for review of Plaintiff’s recusal request and this Court’s denial of that

18   request.

19          The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

20          Dated August 10, 2021.

21                                                         A
                                                           Marsha J. Pechman
22
                                                           United States Senior District Judge
23

24


     ORDER DENYING MOTION TO RECUSE - 2
